—Determination unanimously confirmed, without costs. Memorandum: There was substantial evidence adduced at the fair hearing to support the determination of respondent commissioners. Petitioner was wrong in moving abruptly from her mother’s apartment in the absence of an emergency, in failing to look for a furnished apartment and in failing to seek the advice and assistance of respondent Commissioner of the Department of Social Services, Erie County, before moving into the unfurnished apartment. Nevertheless, her mother’s health and the fact that at the time of the fair hearing petitioner was pregnant, to give birth in February, 1979, was strong evidence that she soon would need additional assistance. This appeal deals only with the facts as they existed in May, 1978, and the applicable law. Petitioner may, if she has not already done so, reapply to the commissioner for appropriate assistance. (Art 78 proceeding transferred by order of Erie Supreme Court.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Witmer, JJ.